Interim Decision #1791

MAI•

UNNISA

In Section 248 Proceedings
A-17759089
Decided by Regional Commissioner September 21,1967
Application under section 248, Immigration and Nationality Act, for a change of
nonimmigrant status from that of temporary visitor to that of an exchange
visitor is denied where the applicant's proposed activity—"operating room
procedures"—as described in Form DSP 66 issued by the program sponsor is
found, after consultation with the Office of Facilitative Services of the Department of State which administers the excnange visitor program, not to be
within the purview of the sponsor's exchange program approved for professionally approved medical internships, residencies, and courses in medical and
x-ray technology since applicant has not yet passed the ECFMG examination,
a prerequisite for engaging in the exchange program for interns and residents,
and her proposed activity does not constitute a coarse in medical or x-ray
technology.

The case is on appeal from the District Director's denial of the
application to change nonimmigrant status from that of a visitor to
that of a. participant in an exchange-visitor progam.

The applicant is a citizen. of India, unmarried, female, born in that
country on August 10, 1942. She was admitted to the -United States as
a visitor on January 8, 1967, until July 7, 1967. She filed the instant
application on June 26, 1967.
The application, which was accompanied by a Form DSP-66 issued
by Little Company of Mary Hospital, Evergreen Park, Illinois, shows
her occupation to be medical doctor and her desire to have her nonimmigrant status changed in order to undergo "training in operating
room procedure".
The Form DSP-66 states that the applicant has been selected to
participate in the hospital's Exchange-Visitor Program P—U-1191,
which is officially described as follows:
A program to provide at the Hospital (1) professionally approved medical internships, for foreign medical graduates, (2) professionally approved medical
residencies in the specialties offered, for foreign medical graduates, (3) a professionally approved course in medical technology, for qualified foreign students,
and (4) a professionally approved coarse in sc-ray technology, for qualified for-

446

interim Decision #1791
eign students, to enable such foreign nationals to pursue training in their respective fields in the United States and to promote the general international
exchange.
The Form DSP-66 then states that the applicant will engage in the

following activities under the program : "operating room procedures."
The District Director consulted the Bureau of Educational and Cultural Affairs of the Department of State, which administers the exchange-visitor program of the United States. The response of the
Chief of the Facilitative Services Staff of that Bureau states that
the Department does not recommend the change of status to that of
exchange visitor. The letter points out that the Form DSP-66 vaguely
describing the applicant's activities as "operating room procedures"
shows a lack of a specific, expeditious training objective. The letter
also points out that, if the applicant is attempting to initiate as clinical

training program without the requisite certification by the Educational Council for Foreign Medical Graduates, she is not eligible for
exchange - visitor status, and the hospital would be in violation of its
exchange-visitor program. The Bureau sent a copy of this letter to
the Educational Council for Foreign Medical Graduates.
A copy of the ensuing letter from the Associate Executive Director

of the Educational Council for Foreign Medical Graduates to the Chief
of the Facilitative Services Staff of the Bureau of Educational and
Cultural Affairs was sent to our District Director. The letter states
that the applicant failed two ECFMG examinations and was scheduled
to take the examination again on September 13, 1967. It also states
that, without certification by the Council, she is not eligible for any
appointment as an intern or resident in an approved hospital in the
United States.
The District Director denied the application on the ground that the

description of the activity in which the applicant would engage, as
shown on the Form DSP-66, is vague and shows a lack of a specific,
expeditious training objective, and the Bureau of Educational and
Cultural Affairs does not recommend the proposed change of status.
On appeal, the applicant describes the "operating room procedures"
mentioned on the Form DSP-66 as consisting of "assisting as first
or second assistant to all the general and gynecology surgery cases
and learning the steps of operating procedure." She claims that "according to hospital authority" this comes under item (3) of the program description set forth above. The applicant also states that she
will appear for an ECFMG examination on September 13, that the
results will be announced by the end of November 1967, and that, after
successfully completing the examination, she will be moved up to
item (1) in the hospital's exchange-visitor program description.
447

Interim Decision #1791
It appears to us that the operating room activities described would
not constitute a course in medical technology, but medical or surgical
training, for the time being, at least, without an approved medical
internship. Therefore, we find it has not been established that the activities in which she would engage at this time are within the scope of
the hospital's officinlly-described exchange-visitor program. Accordingly, we conclude that she is not eligible for exchange visitor status
on her present application. The appeal will be dismissed.
It is ordered that the appeal be and is hereby dismissed.
-

448

